DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, change “the first cover member covers a part in a cross section of the first pipe” to -- the first cover member covers a part of the first pipe in a cross section of the first pipe --
In Claim 1, change “the second cover member covers another part in a cross section of the first pipe” to -- the second cover member covers another part of the first pipe in the cross section of the first pipe --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first fluid control device” (Claim 1)
“a second fluid control device” (Claim 2)
“a fixture member that extends through the second cover member (Claim 4)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a first fluid control device” (from Claim 1) is being interpreted as a valve
“a second fluid control device” (from Claim 2) is being interpreted as a valve (that is distinct from the valve of the first fluid control device)
“a fixture member that extends through the second cover member (from Claim 4) is being interpreted as a bolt

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation “a second portion that extends from one end of the first portion on one side in a direction parallel to the installation surface and orthogonal to a predetermined direction to the first fluid control device” which is considered indefinite because it is unclear what the claimed “one side” is referring to since it could be referring to, at least, one side of the first pipe, one side of the first portion or one side of the second portion. Furthermore, Claim 3 recites the limitation “and the second cover member covers, as viewed in cross section, a part of the first pipe facing the first fluid control device, and abuts on an end portion of the first portion on the other side in the direction parallel to the installation surface and orthogonal to a predetermined direction, and on the second portion” which is considered indefinite because it is unclear what the claimed “other side” is referring to since it could be referring to, at least, an other side of the second cover member, an other side of the first portion, an other side of the second portion, an other side of the first pipe or to an other side of something else altogether. Moreover, the final recitation of “and on the second portion” seems out of place within the context of the claim - it is unclear which element is “on the second portion”. A review of the specification has failed to clarify these issues. Therefore, the metes and bounds of Claim 3 are unclear.
	Claim 4 is rejected due to its dependency on Claim 3. Furthermore, Claim 4 recites the limitation “wherein the second cover member is fixed to the first cover member with a fixture member that extends through the second cover member from the other side in the direction parallel to the installation surface and orthogonal to a predetermined direction” which is considered indefinite because it is unclear what the claimed “other side” is referring to since it could be referring to, at least, an other side of the second cover member, an other side of the first cover member, an other side of the first pipe or to an other side of something else altogether. A review of the specification has failed to clarify this issue. Therefore, the metes and bounds of Claim 4 are unclear.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al. (WO 2019059043 A1) (hereinafter “Aikawa”) (see attached original document and translation for reference) in view of (KR 20120001915 U) (hereinafter “KR915”) (see attached original document and translation for reference). 
	Regarding Claim 1, Aikawa teaches of a fluid control apparatus (Fig. 11) comprising:
	a metal plate (BS) (see [0044] and Fig. 11);  
	a first joint block (A) and a second joint block (B) (see Examiner Annotated Fig. 11 below) provided on an installation surface of the metal plate (the upper most surface of plate (BS) relative to Fig. 11), extending in a predetermined direction (each joint block extends in the direction of “W1” as can be observed in Fig. 11), and formed with a flow passage therein (“flow path” that is “not shown”) (see at least [0044] and Fig. 11);  
	a first pipe (13) extending along the predetermined direction between the first joint block and the second joint block (see at least [0019], [0029], Figs. 1 and 11 and note that pipe (13) connects to the outlet pipe shown on the far right-hand side of Fig. 11); and 
	a first fluid control device (element (991A) that is in the form of a valve and is designated as “C” in Examiner Annotated Fig. 11) mounted to the first joint block (A) and the second joint block (B) so as to straddle over the first pipe (as is shown in Figs. 1 and 11) (see at least [0044]-[0045], Figs. 1, 11 and Examiner Annotated Fig. 11). 
	Aikawa fails to explicitly teach of a heat transfer cover mounted on the metal plate that has a rectangular cross-sectional shape, extends along the predetermined direction, and includes a first cover member and a second cover member mounted around an outer circumference of the first pipe in contact with each other, wherein the first cover member covers a part of the first pipe in a cross section of the first pipe and has a first abutment surface abutting on the installation surface of the metal plate, and wherein the second cover member covers another part of the first pipe in a cross section of the first pipe and has a second abutment surface abutting on the first fluid control device. 
	KR915 discloses a relatable fluid control apparatus (100) in the form of a heating device for piping (10) installed in a semiconductor vacuum line (see at least [0001] and Figs. 1-4). The apparatus comprises a heat transfer cover (cover comprising front and back elements (110)) (see at least [0033]-[0034] and Figs. 1, 2) that has a rectangular cross-sectional shape (the heat transfer cover has a rectangular cross-sectional shape in at least the horizontal “A” direction as is shown in Fig. 1) and extends along a predetermined direction (the horizontal direction that is perpendicular to direction “A” as is shown in Fig. 1). The heat transfer cover includes a first cover member (element (110) on the left-hand side of Fig. 2) and a second cover member (element (110) on the right-hand side of Fig. 2) mounted around an outer circumference of a first pipe (10) that are in contact with each other (as is shown in Figs. 1-4), wherein the first cover member covers a part of the first pipe in a cross section of the first pipe (the first cover member covers the left-hand part of first pipe (10) in the vertical cross-section of the first pipe relative to Fig. 2) and wherein the second cover member covers another part of the first pipe in the cross section of the first pipe (the second cover member covers the right-hand part of first pipe (10) in the vertical cross-section of the first pipe relative to Fig. 2) (see at least [0033]-[0034] and Figs. 1-4). KR915 also teaches of a heater (130) that cooperates with the heat transfer cover that is configured to apply heat to the first pipe (10) as desired (see at least [0033], [0055]-[0056] and Fig. 2). KR915 teaches that such arrangement is advantageous because it provides means to “prevent in advance the phenomenon in which the reaction gas moving along the vacuum pipe 10 is deposited due to temperature change” (see at least [0033], [0055]-[0056] and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Aikawa by implementing a heat transfer cover into the apparatus that comprises a first cover member and a second cover member mounted around an outer circumference of the existing first pipe that are in contact with each other as taught by KR915 and to have implemented a heater that cooperates with the heat transfer cover that is configured to apply heat to the first pipe as desired as is also taught by KR915. Doing so would have provided means for preventing deposits from condensation in the first pipe due to temperature change. Note that the first pipe taught by Aikawa is already disposed on the installation surface of the existing metal plate (BS) and below the first fluid control device (element (991A) that is designated as “C” in Examiner Annotated Fig. 11). Thus, encasing the first pipe taught by Aikawa with a heat transfer cover as taught by KR915 which would be disposed between the installation surface of the existing metal plate and below the existing first fluid control device (since that is the location of the first pipe) would necessarily result in a lower first abutment surface of the first cover member of the heat transfer cover abutting on the installation surface of the existing metal plate and an upper second abutment surface of the second cover member of the heat transfer cover abutting on the existing first fluid control device as claimed. Moreover, the heater taught by KR915 which cooperates with the heat transfer cover that would be disposed on the existing metal plate taught by Aikawa would necessarily be able to transfer at least some amount of heat to the metal plate on which it would be disposed and would accordingly be “configured to heat the metal plate” as claimed. Therefore, the combination of Aikawa and KR915 would have necessarily resulted in the invention as claimed. 


    PNG
    media_image1.png
    670
    747
    media_image1.png
    Greyscale


Allowable Subject Matter
5.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Dependent Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

	Regarding dependent Claim 2: Claim 2 introduces a second pipe, a third pipe, a third joint block, a fourth joint block, a second fluid control device and a particular arrangement of each of these elements relative to one another and the “first pipe” established in Claim 1. While known prior art teaches of a plurality of pipes, joint blocks and fluid control devices (see e.g. Milburn (US 7,320,339) and Fujimoto et al. (US 6,648,020 B2)), none of the known prior art teaches of arranging these elements relative to one another as is claimed in Claim 2. The arrangement claimed in Claim 2 allows the claimed invention to function as desired and comprises six distinct position related limitations (lines 7-16 of Claim 2). This combination of limitations in addition to the limitations of Claim 1 on which Claim 2 depends is not anticipated by the cited Aikawa or KR915 references (or by any other known prior art) and no motivation would have existed to have further modified the combination of Aikawa and KR915 to have arrived at the specific arrangement claimed in Claim 2. Therefore, the subject matter of Claim 2 is considered to be allowable over the known prior art. However, Claim 2 depends upon rejected Claim 1 and is consequently objected to.
	Regarding dependent Claims 3 and 4: Claims 3 and 4 depend upon Claim 2 and are consequently considered to be allowable over the known prior art by depending upon Claim 2. However, the scope of each of Claims 3 and 4 is unclear and Claims 3 and 4 are consequently rejected under 35 U.S.C. 112(b) (as is presented above in this Office Action). Therefore, Claims 3 and 4 are not in condition for allowance at this time. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milburn (US 7,320,339), Fujimoto et al. (US 6,648,020 B2) and Vu (US 2004/0129324 A1) are considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/29/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762